Case: 1:19-cv-02387-JG Doc #: 3-2 Filed: 10/31/19 1 of 5. PageID #: 76




             Exhibit 2
           Case: 1:19-cv-02387-JG Doc #: 3-2 Filed: 10/31/19 2 of 5. PageID #: 77




           Notice of Opportunity to Join Unpaid Wage Lawsuit
               A Federal Court authorized this Notice. It is not a solicitation from a lawyer.

                    Vince Montemarano v. Master Pizza Group Enterprises, LLC, et al.,
                                        Case No. 1:19-cv-2387
                     United States District Court for the Northern District of Ohio

To:        All delivery drivers who work or worked at any Master
           Pizza location from October 14, 2016 to present.

             A lawsuit may affect your rights. Please read this notice to learn about the
                lawsuit, how your rights may be affected, and what your options are.

          1. Introduction

This Notice is to inform you about the existence of a collective action lawsuit which you may join,
to advise you of how your rights may be affected by this lawsuit, to inform you how to participate,
and to explain your obligations if you choose to participate.

          2. What is this case about?

The plaintiff alleges that the Master Pizza stores have violated the wage laws in the following ways:

          The Master Pizza stores require their delivery drivers to drive their personal cars to
           complete deliveries for them;

          The Master Pizza stores fail to properly reimburse delivery drivers for their delivery-related
           expenses, and instead have adopted a policy of reimbursing drivers a set amount per-
           delivery amount that is less than the IRS standard business mileage rate.

Plaintiff alleges that the Master Pizza stores applied these policies at each of their locations, and
therefore seeks payment of unpaid back wages and unreimbursed expenses, in addition to other
relief, including double damages, attorneys’ fees, and costs for all of Master’s delivery drivers.

Defendants deny the allegations and claim that they did not violate any wage and hour law.

Although this notice and its contents have been authorized by the Court, the Court takes no
position regarding the merits of Plaintiff’s claims or the Master stores’ defenses.

          3. What are my options?

It is entirely your own decision whether to join this lawsuit. You have the following options:


                                                     2
       Case: 1:19-cv-02387-JG Doc #: 3-2 Filed: 10/31/19 3 of 5. PageID #: 78



                              Become part of
  Action You Can Take                                                 Details
                                the case?

                                                 If you submit an opt-in form (included with this
                                                 Notice) by [90 days from notice being sent],
                                                 then you become part of the case. If the workers
                                                 later receive money or other benefits in the
                                                 lawsuit, you keep the possibility of being eligible
 Complete the Consent
                                                 for those awards under federal law. But, you
 Form attached as the               Yes
                                                 give up any rights to sue the Master Pizza stores
 last page of this Notice.
                                                 separately for the same federal law claims in this
                                                 lawsuit. You will be bound by any judgments or
                                                 decisions in the case, and you agree to allow the
                                                 named Plaintiff to make decisions on your
                                                 behalf regarding the litigation.

                                                 If you do nothing, you will remain out of the
                                                 lawsuit. If the workers later receive money or
                                                 other benefits from federal law claims in the
                                                 lawsuit, you will not be eligible for any of those.
 Do nothing.                        No           You will keep your rights to sue the Master
                                                 Pizza stores separately for the federal claims in
                                                 this lawsuit. You will not be bound by any
                                                 judgments or decisions in the case that deal with
                                                 the federal law claims.


If you have questions about the case, you may contact Plaintiff’s attorney Andrew Kimble at 513-
202-0710 or at pkrzeski@billerkimble.com.


     4. Can my employer fire me or retaliate against me if I join the
        Lawsuit?

The law strictly forbids any employer from retaliating against you for participating in the
Lawsuit or filing a Consent Form. Retaliation is illegal, and you are entitled to additional money
should a court determine that the Master Pizza stores took any action against you or treated you
differently because you joined this lawsuit. If you experience any retaliation, you should report it
immediately to Plaintiffs’ Attorneys (identified below) or another attorney of your choice.

     5. How do I join the Lawsuit?

To join the Lawsuit, you must complete, sign, and delivery the Consent Form to Plaintiff’s
                                                 3
       Case: 1:19-cv-02387-JG Doc #: 3-2 Filed: 10/31/19 4 of 5. PageID #: 79



Attorneys in one of the following ways by [ninety days from date notice is sent].

You must deliver your Consent Form to Plaintiffs’ Attorneys in any one of the following four ways:

      U.S. Mail         Mail it in the enclosed pre-stamped envelope to:

                        Andrew Kimble, Biller & Kimble, LLC, 3825 Edwards Road,
                        Suite 650, Cincinnati, OH 45209

      Submit online     Complete the consent form online at docusign.com/____/

      Email             Scan it and email it to akimble@billerkimble.com

      Fax               Fax it to (614) 340-4620


If your consent form is not postmarked/received by [ninety days from date notice is sent], you may
be prohibited from participating in this lawsuit. If you do not promptly join this lawsuit, some or
all of your claims may expire because of the statute of limitations.

     6. The Attorneys Involved

Plaintiff and any Class Member who completes the form below will be represented by Biller &
Kimble, LLC. They are experienced in similar cases against other employers. The U.S. District
Court appointed the firm to represent the other delivery drivers in this action.

Plaintiff’s Attorneys will only get paid if Plaintiff and/or other drivers are awarded money or
benefits. They have a contingency fee agreement with Plaintiff. The contingency fee agreement
entitles Plaintiff’s Attorneys to a 1/3 contingency fee on any amount awarded, plus advanced costs.
As such, if the drivers are awarded money or benefits, then Plaintiff’s Attorneys will ask the Court
to award fees and expenses to them. The fees and expenses will either be deducted from money
obtained for the drivers or paid separately by the defendants.

You can contact the Plaintiff’s Attorneys for free to obtain more information at:

Andrew Kimble
513-202-0710
akimble@billerkimble.com

You also have the right to obtain your own counsel and file an individual lawsuit. You should not
contact the Court to ask questions about the case.




                                                   4
       Case: 1:19-cv-02387-JG Doc #: 3-2 Filed: 10/31/19 5 of 5. PageID #: 80



                           In the United States District Court
                            for the Northern District of Ohio
                              Eastern Division at Cleveland


 Vince Montemarano,

         On behalf of himself and those similarly
         situated,
                                                        Case No. 1:19-cv-2387

                 Plaintiff,                             Judge Gwin

         v.                                             Magistrate Judge

 Master Pizza Group Enterprises, LLC, et al

                 Defendants.



                                           Consent to Join


I hereby consent to opt-in to this action to recover unpaid compensation, additional damages,
attorneys’ fees, and costs under the Fair Labor Standards Act. If I am not a named plaintiff myself,
I designate the Named Plaintiff to make all decisions on my behalf concerning the method and
manner of conducting the case, including settlement, and all other matters pertaining to the
lawsuit. I understand that the Named Plaintiff has entered into a contingency fee agreement
whereby my counsel will seek an award of one-third of any amounts received on my behalf. For
purposes of this lawsuit, I choose to be represented by Biller & Kimble, LLC, and other attorneys
with whom they may associate. In the event I am not permitted to go forward with this action (for
example, if this action is conditionally certified and then decertified), I authorize Plaintiff’s counsel
to reuse this Consent Form to re-file my claims in a separate or related action against Defendants.


______________________                                    _________________
Signature                                                 Date

______________________                                    _________________
Name (Printed)                                            Phone

Your Address (only necessary if different                 _________________
than address where notice was received):                  Email

______________________


                                                    5
